Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 8, 2021 has been entered.  Claims 1-12 are pending in this application, with claims 9, 10 and 12 withdrawn from consideration as directed to non-elected inventions.  Claims 1-8 and 11 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-082327 (or its equivalent EP 3357608) in view of either Jost (U.S. Patent 4,456,474) or Kaneda et al. (US 2011/0253949).
This rejection is for reasons set forth in item no. 12 of the Office Action of August 19, 2021.  The instant claims have not been amended since that time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘327 in view of Jost or Kaneda et al., and further in view of the Sinha et al. Bulletin of Materials Science article.
This rejection is for reasons set forth in item no. 13 of the Office Action of August 19, 2021.  The instant claim has not been amended since that time.

			Response to Arguments
In remarks filed November 8, 2021, pp. 5-7 discusses in detail a background of the present invention, and at the bottom of p. 7, Applicant notes that JP ‘327 discloses a silver powder with a carbon content and particle diameter as presently claimed.  Applicant then describes on p. 8 the methods disclosed by Jost and Kaneda, and states that the powders of Jost and Kaneda are produced by the “wet reducing method” whereas the powder of JP ‘327 is produced by the “water atomizing method”.  
Applicant asserts in the paragraph overlapping pp. 8-9 that “it is not possible to combine the silver powder of JP 2017-082327 with the silver powder of Jost or the silver nanoparticles of Kaneda” and that “one of ordinary skill in the art would not have been motivated to combine the silver powder of JP 2017-082327 with the silver powder of Jost or the silver nanoparticles of Kaneda.”  The examiner respectfully disagrees.  Rather, the examiner’s position is that the disclosures of Jost and Kaneda provide motivation for one of skill in the art to add a dopant amount of copper to a silver powder, and certain advantages of doing so.  Specifically, the Table in column 3 of Jost shows the effects of adding copper upon particle size, and indicates that a copper doping level of 100-200 ppm (within the range of the instant claims) will result in a particle range of same effect Applicant indicates is desirable in the present invention, i.e. p. 7 of the remarks indicates that the present inventors were seeking to produce a powder “which is difficult to be agglutinated”.  Consequently, the examiner’s position is that the disclosures of Jost and Kaneda provide sufficient motivation for adding copper to the silver powder of JP ‘327, and suggest to one of skill in the art that doing so is likely to result in a powder as presently claimed.
With respect to claim 6 and Sinha, p.9 of the remarks notes that Sinha discloses an oxygen content in a silver powder within the range of the instant claim, and states that Sinha fails to disclose a powder with a copper content not less than 40 ppm and carbon content not higher than 0.1 % by weight.  However, the response does not address the issue in the rejection, namely that Sinha indicates that in silver powders for use in conductive silver pastes (as are the powders of JP ‘327), an amount of oxygen as presently claimed is known to be conventional in the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 5, 2021